Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
112(f) interpretation:
Amended Claim language has overcome/rendered mute the previous 112(f) interpretations
112(b) rejections:
Amended Claim language has rendered mute the previous 112(b) rejections, see the updates action below for new 112(b) rejections.
101 rejections:
Amended Claim language has overcome the previous 101 rejection.
Newly added Claim elements:
The amendments to claims that add new elements to the claims have been found to have reference in the specification/figures, starting at paragraph [0119] of the specification, and thus will judged on their merits.
Response to Arguments
Applicant has amended independent claims 13, 23 and 24 to include additional elements to overcome the previous rejections. Therefore applicant argues these claims and their respective dependent claims be in condition for allowance. Updated rejections and/or allowances will be made below. As any new rejections are necessitated by amendments alone to the claim language the action will be made final even if the rejections are new ground rejections.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claims 13 (and 14-22 via dependency), 23, and 24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 13, 23, and 24. The newly added claim elements detailing the display of a notification that the restriction of an operation in response to an increase in the level of automated driving have been removed/relaxed. Then in the next element states that the same operational restriction relaxation/restriction process happens when the degree of automated driving decreases. Is the same operational restriction relaxed/removed when the autonomous driving level goes up and goes down? The current claim language is confusing/seems to claim conflicting operations (the relaxation of a restriction both when going to higher autonomous levels, but also the relaxation of the same restriction when going down autonomous levels?)
Additionally the newly added claim elements concerning the relaxation in response to an increase in autonomous driving levels claims both the relaxation happening prior to a 
In applicants current claim wording the use of “wherein” is used to link many of the elements, while this is allowed/perfectly acceptable “wherein” connotes a further restricting/explaining/defining of a pervious element. If applicant wishes to add additional features to a method/apparatus the use of phrases such as “further comprising” would be better suited to such a function, as it makes clear that the following subject matter of the element is an addition to the previous elements and not necessarily a further refinement.
In the examiner’s opinion it is the use of the term “operation” which causes the indefinite issues in the independent claims. Additionally the repeated use of “wherein” would suggest a connection between the various restriction relaxation scenarios. The specification seems to suggest the term can apply from anything from control operations (pedal, steering, braking, etc) which would be used in more manual (lower degree of autonomous driving modes) and also to distracting operations (i.e. putting inputs into the displays) which would be used/allowed in higher degrees of autonomous driving. In the claim language currently the term “operation” is so broad in both it’s plain English meaning and in light of the applicants specification that it allows for multiple and contradictory/nonsensical interpretations. For 
Claims 14-22 are also rejected as indefinite based on their respective dependencies to claims 13 and that their additional elements do not fix the indefinite issues explained above.
For the purposes of judging the claims on their merits the newly amended independent claims will be construed to mean effectively that the claim invention can do the following: relaxing a restriction when going up autonomous driving levels, relaxing a restriction in response to user input, or in response to going down (or about to go down) autonomous driving levels the HMI restrictions are relaxed/displays are set to a less autonomous driving mode. To put this in terms of real-world scenarios the claimed invention would do: “provide a notification that the user may watch a movie on displays (i.e. the going up in autonomous level claim element); in response to the driver attempting to manipulate the steering wheel the car will allow for manual steering (the relaxation of restriction in response to input), or when switching to a lower autonomous level the internal display will provide a notification warning of this return and will prevent the movie from playing and allow for a steering input from the driver where previously the input was restricted (i.e. the going down in autonomous level claim elements). This interpretation seems to be most in line with specification based on paragraphs [0119]-[0128].  Provided is the new rejections below. 
Claim Objections
Claims 13-24 objected to because of the following informalities:  
to perform operations”
Regarding Claim 14, “the mode of automated driving is to be performed in the interface device” should be “the mode of automated driving is to be performed and the predetermined notification is displayed on the interface device”.  
The above claims are example of places where the wording/grammar of the claims is incorrect/improper. These small mistakes such as these do not rise to the point of rendering the claims indefinite however many of the claims appear to have these mistakes to the point it impacts readability. Some of these mistakes appear to be a result of the change in language to avoid 112(f) interpretation and that the other claim language was not updated to reflect the removal of the units (i.e. mistakes where the verbs in the claims are the wrong form for the current claim language) Applicant is advised to go back through the claims and double check the grammar/sentence structure of the claims to make sure they are correct and read as intended.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al US2016/0311323 A1, and further in view of Laur et al, US 2016/0378114 A1.
Regarding Claim 13 (and 23, 24), Lee et al teaches “A vehicle control system comprising: a processor; and a memory that stores instructions that, when executed by the processor, causes the processor to perform operations, comprising:”([0081] “The memory 130 may store various application programs for data processing or control of the controller 190 and a variety of data for operation of an electronic control device, such as settings information set by the driver. The memory 130 may pre-store information to be displayed on the display 170 according to internal environment information or external environment information of the vehicle 1.” Here is the memory with instructions, additionally the “control of the controller” inherently teaches the use of a processor );” automatically controlling at least one of acceleration, deceleration, and steering of a subject vehicle” (Lee [0282] “The controller 190 monitors the manipulation variable of the driving manipulation device provided in the vehicle. The driving manipulation device provided in the vehicle may include at least one of a direction manipulation device or a speed manipulation device”,); “performing automated driving control in any one of a plurality of modes with different degrees of automated driving” (Lee paragraph [0013] “a controller configured to monitor a manipulation variable of a driving manipulation device provided to a vehicle, to select any one driving mode corresponding to the manipulation variable of the driving manipulation device from among a plurality of predetermined driving modes”); “based on the one of the plurality of modes, receiving an operation of an occupant of the subject and restricting the operation with respect to at least (Lee paragraph [0013] “to control the display to display different information according to the plurality of driving modes, wherein, when a driving mode corresponding to a relatively small manipulation variable is selected, the controller decreases driving information displayed on the display and increase convenience information displayed on the display, as compared to when a driving mode corresponding to a relatively large manipulation variable is selected”); “determining a state of the occupant in the subject vehicle” (Lee [0314] “ The controller 190 may receive the interior image from the interior camera 22 of the vehicle, analyze the interior image and detect the point of gaze of the driver. When the point of gaze of the driver is detected from the image, a known gaze detection algorithm may be used, a detailed description of which will be omitted.”); “wherein based on a change to a mode of the automated driving control and in response to an increase in the a degree of automated driving control being performed, causing information indicating the restriction of the operation has been relaxed or released and predetermined information associated with one of the plurality of driving modes to be output to the at least one interface device” ([0299] “In addition, the controller 190 may control the display 170 to display information about the driving mode selected from among the plurality of driving modes in correspondence with the manipulation variable of the driving manipulation device. For example, the controller 190 may control the display 170 to display text information notifying the driver that the first driving mode has been selected, when the first driving mode is selected from among the plurality of driving modes in correspondence with the manipulation variable of the driving manipulation device. As another example, the controller 190 may control the display 170 to display image information notifying the driver that the second driving mode has been selected, when the second driving mode is selected from among the plurality of driving modes in correspondence with the manipulation variable of the driving manipulation device.” Here gives notification when driving autonomous level has increased. [0290] “The plurality of driving modes may be distinguished depending on whether an autonomous driving function is allowed. For example, a driving mode for blocking the autonomous driving function is a first driving mode and a driving mode for allowing an autonomous driving function may be a second driving mode.” Here gives that the switch from first to second driving mode is an increase in driving autonomous level/ relaxing of a restriction of an operation and [0295] “The controller 190 may control the display 170 to display different information according to the plurality of driving modes. Displaying different information according to the plurality of driving modes may mean that, when the driving mode is changed, at least one piece of information is newly displayed or previously displayed information disappears.” Here gives that predetermined information associated with a driving degree being output). “Wherein in response to input of the operation by the occupant being received causing the restriction of the operation to be relaxed or released”( [0292] “For example, when a first manipulation value is monitored from at least one of a plurality of driving manipulation devices, the controller 190 may determine that the driver wishes to directly drive the vehicle and select the first driving mode for blocking the autonomous driving function. The first manipulation value may be monitored when the driver manipulates at least one of the plurality of driving manipulation devices. In this case, the controller 190 may block the autonomous driving function such that the driver directly drives the vehicle.” Here gives manipulation of the wheel (i.e an operation by the driver) can result in a restriction being relaxed, in this relaxing a restriction on steering input.); and “causing a first state of the interface device being used by the occupant to return to a second state before the restriction of the operation is relaxed or released or performs a predetermined notification to one of the plurality of operations being used by the occupant”( The controller 190 may control the display 170 to display different information according to the plurality of driving modes. Displaying different information according to the plurality of driving modes may mean that, when the driving mode is changed, at least one piece of information is newly displayed or previously displayed information disappears.” Here gives that predetermined information associated with a driving degree being output/ a reverting/switching of display states when switching driving degree levels)
 Lee however lacks explicit teachings for the elements of “Wherein based on the information associated with the one of the plurality of operations used by the occupant and in response to the change to the one of the plurality of modes in which the degree of automated driving is decreased and the restricting of the operations has been relaxed or released and before a predetermine time at which the change to the one of the plurality of modes is performed causing a first state of the interface device to return to a second state before the restriction of the operation is relaxed or released or performs a predetermined notification to The predetermined time is set according to a driving intention level of the occupant in the subject vehicle.”
Laur teaches a “vehicle control system that is configured to autonomously control at least one of acceleration, deceleration, and steering of a subject vehicle” (Laur [0014] “so the controller may be configured to, for example, stop the vehicle, continue under automated control, or change the destination”), “based on the one of the plurality of modes….at least one interface device of a plurality of interface devices on which predetermined information is output” (Laur Abstract: “The controller is also configured to notify the operator that the control-mode of the vehicle should change”), “wherein based on the information associated with one of a the plurality of operations being used by the occupant and in response to the change to the one of the plurality of modes in which the degree of automated driving is decreased and the restricting of the operation has been relaxed or released and before a predetermined time at which the change to one of the plurality of modes is performed”  (Laur: Abstract “The controller is also configured to notify the operator that the control-mode of the vehicle should change from automated-control to manual-control no later than the take-over-interval prior to the future-time.“) and “the predetermined time is set according to a driving intention level of the occupant in the subject vehicle estimated.” (Laur paragraph [003] “The take-over-interval is determined based on readiness-state.”)
It would have been obvious to one of ordinary skill in the art by the effective filing date of the application to modify the warning/handover procedure of Lee et al, when the car is returning to more manual driving from a higher autonomous state, to include a warning displayed before a switch as a predetermined time later as taught by Laur. Laur provides (Laur paragraph [0031] “to be completed to continue uninterrupted movement of the vehicle”). Furthermore both inventions deal directly with autonomous vehicle control level switching and handover between the driver and the car, as such a person searching for pre-existing solutions/the state of the art would have come across both of these inventions. The modifications to combine Laur and Lee et al would not require the addition of any new physical components or capabilities beyond those already described in Lee et al. 
Regarding Claim 14, modified Lee teaches “The vehicle control system according to claim 13, wherein the predetermined notification is information indicating that the change to the mode of automated driving is to be performed in the interface device or a notification indicating that the first state of the interface device returns to the second state before the restriction is relaxed or released.” ( Lee paragraph [0316] The controller 190 may control the display 170 to display a message for urging the driver to gaze within the predetermined area, before releasing the first driving mode and selecting the second driving mode.)
Regarding Claim 15, modified Lee teaches “The vehicle control system according to claim 13, wherein the operations further comprise causing predetermined information to be output on the interface device” and “at which the change to the mode of automated driving in which the degree of automated driving decreases is performed” . (Lee paragraph [0365] “The controller 190 may change the driving information 1100 and the convenience information 1200 displayed before switching, when the driving mode of the vehicle is switched from the first driving mode to the second driving mode or from the second driving mode to the first driving mode.” This teaches that information is displayed prior to switching modes and switching from the second driving mode to the first driving mode is a decrease in the automation level.)
Lee et al however lacks explicit teachings to the use of a predetermined wait time before a decrease in the level of automated driving.
Laur et al explicitly teaches the calculation and display of a warning for the driver to retake control when a decrease in automated driving levels in needed, prior to a decrease in automated driving (Laur abstract “The controller is also configured to notify the operator that the control-mode of the vehicle should change from automated-control to manual-control no later than the take-over-interval prior to the future-time.”)
It would have been obvious to one of ordinary skill in the art, at the effective filing date of the application, to modify the information displaying programming of Lee by including the hand-over time estimation and display warnings and take-over interval of Laur. The combined invention would teach “predetermined information (i.e. a warning) to be output to the interface device before the predetermined time (Laur’s handover estimation) at which the change to the mode of the automated driving in which the degree of automated driving decreases is performed”. One would be motivated to make such a modification as accurately pre-warning of a switch to manual control is needed (Laur paragraph [0031] “to be completed to continue uninterrupted movement of the vehicle”). This addition of programming would not require any new capabilities or modifications to the physical components and capabilities of Lee et al, as Lee already discloses the necessary information displays, computer systems and time calculation/recording systems needed to perform this function.
Regarding Claim 16, modified Lee teaches “The vehicle control system according to claim 13, wherein the operations further comprise causing predetermined information to be output on the interface device when the mode of automated driving is changed to a mode in which the degree of automated driving decrease on a speed basis and, and a speed of the subject vehicle which is approaching a first speed serving as a reference for the change reaches a second speed lower than the speed reference.” (Lee paragraph [0365] The controller 190 may change the driving information 1100 and the convenience information 1200 displayed before switching, when the driving mode of the vehicle is switched from the first driving mode to the second driving mode or from the second driving mode to the first driving mode.” This teaches that information is displayed prior to switching modes and switching from the second driving mode to the first driving mode is a decrease in the automation level, and Lee paragraph [0296] “For example, the controller 190 may control the display 170 to display first information when the first driving mode is selected and to further display new information along with the first information when the second driving mode is selected. At this time, the newly added information may be changed according to various criteria such as driver input, the speed of the vehicle, etc.” further teaches that information is also controlled according to the speed of the vehicle.)
Regarding claim 17, modified Lee lacks explicit teachings the operations of restricting “when the speed of the subjects reaches a third speed higher than the second speed and lower than the first speed”. However a closer reading of Lee et al shows that is has the separate teachings which taken in combination render claim 17 obvious to one of ordinary skill in the art.
Lee paragraph [0296] “For example, the controller 190 may control the display 170 to display first information when the first driving mode is selected and to further display new information along with the first information when the second driving mode is selected. At this time, the newly added information may be changed according to various criteria such as driver input, the speed of the vehicle, etc.”). Further, lee teaches the use of a speed manipulation reference for determining the mode/information displayed (Lee paragraph [0282] “the controller 190 monitors the manipulation variable of the driving manipulation device provided in the vehicle. The driving manipulation device provided in the vehicle may include at least one of a direction manipulation device or a speed manipulation device.”). Third Lee teaches the use of speed as means for determining risk and modifying the function of the car. (Lee paragraph [0528] “As another example, the controller 190 may automatically execute more driving assistance functions as risk of accident is increased, when the vehicle enters the first driving mode. The controller 190 may calculate risk of accident using various variables such as the speed of the vehicle, the driving experience of the driver, the features of the section (e.g., presence/absence of a sharp curve, a speed bump or a tunnel)” and Lee Paragraph [0529] “For example, since risk of accident is increased as the speed of the vehicle is increased, the controller 190 may automatically execute more driving assistance functions in a section having a high speed limit as compared to a section having a low speed limit. Alternatively, the controller 190 may automatically execute more driving assistance functions as the driver depresses the accelerator pedal 512.”) Lastly Lee teaches the return to manual driving (or the prohibition on automatic driving) based on location (Lee paragraph [0317] “More specifically, the controller 190 may determine whether the position of the vehicle is within a section allowing the second driving mode before switching the first driving mode to the second driving mode, when the manipulation variable of the driving manipulation device is less than the reference value in a state of setting the vehicle to the first driving mode. That is, the controller 190 may determine whether the vehicle is driving within the section allowing the autonomous driving function.”)
It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, instead of using the location as a basis to switch back to manual driving, to use vehicle speed instead, for example if the speed of the vehicle is approaching speed limit safety factor. From paragraph Lee [0529] “a section having a high speed limit as compared to a section having a low speed limit” shows that Lee et al were considering speed as a criteria/cause for determining these prohibited locations. Combined with the teachings of having an alert prior to mode changes as criteria/reference limit is being approached is detected (Lee paragraph [0316] “The controller 190 may control the display 170 to display a message for urging the driver to gaze within the predetermined area, before releasing the first driving mode and selecting the second driving mode”). This results in a combined teaching to create a system that first alerts the driver and then changes/locks information displays before finally switching modes away from automatic driving based on the detected speed of the vehicle.
Regarding Claim 18, modified Lee teaches “The vehicle control system according to claim 13, wherein the operations further comprise changing the presence or absence or an (Lee paragraph [0010] “Therefore, the present invention has been made in view of the above problems, and it is an object of the present invention to provide a display apparatus for changing a driving mode depending on whether an autonomous driving function is executed or not and displaying different information according to the driving mode, and a method for controlling the same.”)
Regarding Claim 19, modified Lee teaches “The vehicle control system according to claim 13, wherein the operations further comprise causing predetermined information to be outputted on the interface device is in a line-of-sight direction of the occupant of the subject vehicle.” (Lee paragraph [0141] “As the point of gaze of the driver moves from the front side to the right side by a first angle θ1, the controller 190 may move the information 301 belonging to the first group to the right side of the transparent display 171 according to the change in gaze of the driver. In contrast, the controller 190 may control the display position of the information 302 belonging to the second group to be unchanged according to change in gaze of the driver. That is, the display position of the information 302 belonging to the second group may not be related to the point of gaze of the driver.”)
Regarding Claim 20, modified Lee teaches “The vehicle control system according to claim 13, wherein the degree of automated driving is one or both of the degree of surrounding monitoring obligation required of the occupant of the subject vehicle and thee degree of operation tolerance of the interface device for the occupant of the subject vehicle.” (Lee paragraph [0315]: “ In addition, the controller 190 may release the first driving mode and select the second driving mode when the state, in which the point of gaze of the driver deviates from the predetermined area, is maintained for a predetermined time or more in a state of setting the vehicle to the first driving mode. When the point of gaze of the driver deviates from the predetermined area for a time shorter than the predetermined time in order to view the side-view mirror, the second driving mode may not be selected.” From this section the surrounding monitoring obligation is taught. Lee paragraph [0349] “Referring to FIG. 26, the driver may not manipulate any one of the driving manipulation devices during driving. For example, as shown, when the steering wheel 32, the direction indication lever 501, the gear shifter 511, the accelerator 512 and the brake pedal 513 are not manipulated by the driver, the manipulation variables of all the driving manipulation devices may be less than the reference value. Therefore, the controller 190 may select the second driving mode for executing the autonomous driving function from among the plurality of driving modes.” From this section operational tolerance is taught)
Regarding Claim 21, Lee et al teaches the use of driver intention levels/driver state when switching modes (Lee paragraph [0011] “to rapidly change the driving mode of the vehicle according to driver intention and providing information suitable for a current driving mode to the driver, and a method for controlling the same.)
Lee however, lacks explicit teachings the setting of predetermined-times for the switching based on varying driver intention levels, with high intention giving short predetermined times and low intention levels giving long predetermined times.
(Laur paragraph [003] “The take-over-interval is determined based on readiness-state.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the predetermine times and intention level estimation of Lee by adding in the programming for determining a take-over-interval based on the intention level of Laur. This modification wouldn’t require the addition of any new parts or sensors and one would be motivated to make such a modification as a more accurate handover time would result in increased driver safety. The resulting combination would provide an “state estimation unit that estimates the driving intention level of the occupant on the basis of the state of the occupant in the subject vehicle, and the predetermined time is set to be longer as the driving intention level is lower.”
	Regarding Claim 22, The previous mention combination in claim 21 already has the teachings for “wherein the operations further comprise determining that the driving intention level is low in response to determining that the occupant in the subject vehicle is asleep, the predetermined time is being set  to a first time, and determining that the driving intention level is high in response to determining that the occupant in the subject vehicle is gripping a steering wheel, the predetermined time being set to a second short time, and wherein the first time is set to be longer than the second time.” (Laur paragraph [0011] “Similarly, the operator-detection device 24, may include a hand-wheel proximity sensor 54 configured to determine when one or both hands are close or in contact with the hand-wheel (I.e. steering wheel).” This section teaches the use of a hands on wheel sensor and estimation based on that. Laur Paragraph [0014] “. In particular, it is contemplated that the Not-ready state will include many different state such as, but not limited to: slightly-distracted, moderately distracted, very-distracted, out-of-position, sleeping…” Here teaches detection of driver sleeping as it pertains to intention level.) 
	Regarding Claim 23, claim 23 appear to be identical in terms of its elements to claim 13, however it is instead directed to a “vehicle control method” whereas claim 13 is directed to a “vehicle control system”. Both Lee and Laur teach a system and method there of; as such their teachings are as valid for a method as they are for a system, therefore see claim 13’s rejection for the rejection of claim 23.
	Regarding Claim 24, Claim 24 is directed to a “non-transitory computer readable storage medium storing instruction…” for a vehicle control program whereas claim 13 is directed to a “vehicle control system”. Both the system of claim 13 is implemented via a processor and memory, thus it inherently teaches instructions stored on a non-transitory computer readable medium” of its elements. As the elements of claim 24 are identical to claim 13 see claim 13’s rejection for claim 24’s rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392.  The examiner can normally be reached on Mon-Fri 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH M DUNNE/             Examiner, Art Unit 3661                                                                                                                                                                                           
/PETER D NOLAN/             Supervisory Patent Examiner, Art Unit 3661